Citation Nr: 1709664	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-28 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

3.  Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


REMAND

The Veteran served on active duty from April 1972 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The case was most recently remanded by the Board in December 2015.  This was done, in part, to afford the Veteran a Board hearing with respect to the claim of entitlement to service connection for a psychiatric disorder.  The record reflects that the Veteran failed to appear for the scheduled Board hearing in February 2017.  

Although the December 2016 and January 2017 notices of the hearing were mailed to the street address reflected in the Veteran's electronic claims file, a January 2017 VA examination request reflects a post office box as the Veteran's mailing address.  In addition, in February 2017, the Veteran's attorney requested that the hearing be rescheduled noting that it was unclear whether the Veteran had received notice of the scheduled hearing.  

Because it is unclear whether the Veteran received notification regarding the Board videoconference hearing, he should be provided another opportunity to appear at his requested Board hearing.  The Veteran should be scheduled for a Board videoconference hearing with respect to not only service connection for a psychiatric disorder, but also with respect to service connection for peripheral neuropathy of the right and left lower extremity.  See Cook v. Snyder, No. 15-0873 (U.S. Vet. App. Jan. 31, 2017) (claimant has the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the proceedings).  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's correct address.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing with respect to all of the issues on appeal.  Notify the Veteran and his attorney of the date and time of the hearing, and ensure that notice of the scheduled hearing is sent to the Veteran's correct address.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

